Title: To Thomas Jefferson from William Arthur, 8 January 1801
From: Arthur, William
To: Jefferson, Thomas



Sir,
Pequea 8th Jany 1801.

Be not offended (though you may be surprised) when you receive this from an individual whom you do not know, & of whom, perhaps, you never would have heard, had he not, after much hesitation, & with almost invincible reluctance, resolved to write to you; An individual, who has no ambition to be regarded in any other view than as a minister of the gospel, & can plead no excuse for his present officiousness, except the motive, which this is intended to develop.—As the writer is unfeignedly impressed with a deep veneration for your character, this address, even if it should betray great weakness, or inconsiderateness, cannot be viewed as an intended insult, or imputed to want of due respect. Your enlightened mind will, therefore, excuse what may appear to you to be the effect of Zeal, not sufficiently tempered with judgment.
Your election, Sir, no man wished more ardently than the writer of these lines, & to none does it afford more sensible pleasure. He has, often congratulated others, as well as himself, upon an event, which he cannot but consider as highly auspicious to America.
It is not unknown to you that one of the artifices, which those, who arrogate to themselves an exclusive claim to Federalism, employed to  prevent your election, was a report of your hostility to the christian religion; A report, which, he believes, is as groundless as it was industriously propagated, & must have originated either in malignity of passion, or the predominance of party-principle. In your writings there is no foundation for it that he can perceive. Of religious toleration you are the friend & the advocate. This, Sir, is alike honourable to your head & heart. Persecution, whatever ignorance or fanaticism may say to the contrary, is a diabolical [work]. Penal laws & compulsory measures [on] religion, or even legal inabilities imposed upon one Sect more than [others] are equally antiscriptural & irrational.
Had you condescended to contradict the report, previous to your election, malevolence (the writer is convinced) would have imputed it to motives, which are beneath you. But now, Sir, the case is materially altered; & a publick avowal of your belief in the christian religion at the time, & in the manner, which may seem to you the most proper; would be a signal triumph to religion & religious [pens]. —It would add as much weight, as the influence of any one can give, to a religion, which is the best system of philosophy, & which, while it cements the bonds of civil Society, brightens the hopes of man for an endless hereafter, & is verily of God.—Besides, it would stop, the mouths of many gainsayers, who, there is too much reason to believe, regard the honour of religion no farther than the pretence is subservient to party-purposes. Such an avowal, Sir, would not lessen your dignity. It would have a contrary effect; & give to thousands, who love & highly esteem you, infinite joy.
Do not imagine that the writer presumes to dictate to you. He has not vanity sufficient to prompt him to any thing of this kind. Your good sense is the Security, on which he relies, that you will not take this address ill; & all the notice he wishes you to take of it, is, after reading it, to consign it to the flames.

Wm. Arthur

